
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2006
			Mr. Coburn submitted the
			 following concurrent resolution; which was considered and agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for corrections to the enrollment of the bill
		  S. 2590.
	
	
		That, in the enrollment of the bill
			 S. 2590, the Secretary of the Senate shall make the following
			 corrections:
			(1)In section 2(a),
			 strike paragraphs (2) and (3) and insert the following:
				
					(2)Federal
				awardThe term Federal award—
						(A)means Federal
				financial assistance and expenditures that—
							(i)include grants,
				subgrants, loans, awards, cooperative agreements, and other forms of financial
				assistance;
							(ii)include
				contracts, subcontracts, purchase orders, task orders, and delivery
				orders;
							(B)does not include
				individual transactions below $25,000; and
						(C)before October 1,
				2008, does not include credit card transactions.
						(3)Searchable
				websiteThe term searchable website means a website
				that allows the public to—
						(A)search and
				aggregate Federal funding by any element required by subsection (b)(1);
						(B)ascertain through
				a single search the total amount of Federal funding awarded to an entity by a
				Federal award described in paragraph (2)(A)(i), by fiscal year;
						(C)ascertain through
				a single search the total amount of Federal funding awarded to an entity by a
				Federal award described in paragraph (2)(A)(ii), by fiscal year; and
						(D)download data
				included in subparagraph (A) included in the outcome from
				searches.
						.
			(2)In section
			 2(b)(1), strike section and section 204 of the E-Government Act of 2002
			 (Public Law 107–347; 44 U.S.C. 3501 note), and insert section,
			 section 204 of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501
			 note), and the Office of Federal Procurement Policy Act (41 U.S.C. 403 et
			 seq.),.
			(3)In section 2,
			 strike subsection (c) and insert the following:
				
					(c)WebsiteThe
				website established under this section—
						(1)may use as the
				source of its data the Federal Procurement Data System, Federal Assistance
				Award Data System, and Grants.gov, if all of these data sources are searchable
				through the website and can be accessed in a search on the website required by
				this Act, provided that the user may—
							(A)specify such
				search shall be confined to Federal contracts and subcontracts;
							(B)specify such
				search shall be confined to include grants, subgrants, loans, awards,
				cooperative agreements, and other forms of financial assistance;
							(2)shall not be
				considered in compliance if it hyperlinks to the Federal Procurement Data
				System website, Federal Assistance Award Data System website, Grants.gov
				website, or other existing websites, so that the information elements required
				by subsection (b)(1) cannot be searched electronically by field in a single
				search;
						(3)shall provide an
				opportunity for the public to provide input about the utility of the site and
				recommendations for improvements;
						(4)shall be updated
				not later than 30 days after the award of any Federal award requiring a
				posting; and
						(5)shall provide for
				separate searches for Federal awards described in subsection (a) to distinguish
				between the Federal awards described in subsection (a)(2)(A)(i) and those
				described in subsection
				(a)(2)(A)(ii).
						.
			(4)Add at the end
			 the following:
				
					4.Government
				accountability office reporting requirementNot later than January 1, 2010, the
				Comptroller General shall submit to Congress a report on compliance with this
				Act.
					.
			
